BY THE COURT
We have examined the leading cases so cited but shall not attempt to discuss or distinguish the same in detail. We will merely announce the conclusion at which we have arrived after a careful consideration of the briefs of counsel and of the record.
Sec 8623-5 GC provides that:
“The Secretary of State shall not file any articles if the corporate name is likely to mislead the public nor unless the name is such as to distinguish the corporation from any other corporation authorized to do business in this state, unless the written consent of such other corporation signed by its president or vice president is filed with such articles.”
It is sufficient to state that the plaintiff was duly incorporated as “The-U-Drive-It Company.” It is also sufficient to state that the defendant could not have been incorporated under the name that it has employed to a greater or less extent in its signs and advertisements.
We think the reasoning found in many of the Ohio decisions such as that in the case of The Cleveland Opera Company v Cleveland Civic Opera Company, 22 Oh Ap, 400 (5 Abs: 297); in the case of Safe Cabinet v Globe Wernicke, 19 Ohio Circuit Court Reports, New Series, page 31, French v Giacian, 12 Ohio Circuit, 134, and other Ohio authorities cited in the brief clearly establish the rule that at least in Ohio one may not use the name or business designation of another in such a manner as to cause confusion and unfair competition in business.
From a reading of the record we can not escape' the conclusion but that the use of the words “U-Drive-It” as employed by the defendant not only would but has led to confusion and unfair competition and that the plaintiff is entitled to an injunction as prayed for.
The defendant will be enjoined as prayed for in the petition.
Decree accordingly.
ALLREAD, PJ, HORNBECK and KUNICLE, JJ, concur.